Order entered April 27, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00100-CR

           CHRISTOPHER ROMMELL MCKINNEY, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 194th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. F19-75306-M

                                    ORDER

      After the Court granted several extensions of time, appellant’s brief was due

on March 31, 2021. To date, no brief or motion has been filed, and we have had no

other communication regarding this appeal.

      We ORDER the trial court to conduct a hearing to determine why

appellant’s brief has not been filed. In this regard, the trial court shall make

appropriate findings and recommendations and determine whether appellant

desires to prosecute this appeal, whether appellant has abandoned the appeal, or
whether appointed counsel has abandoned the appeal. See TEX. R. APP. P. 38.8(b).

If the trial court cannot obtain appellant’s presence at the hearing, the trial court

shall conduct the hearing in appellant’s absence. See Meza v. State, 742 S.W.2d

708 (Tex. App.–Corpus Christi 1987, no pet.) (per curiam). If appellant is indigent,

the trial court is ORDERED to take such measures as may be necessary to assure

effective representation, which may include appointment of new counsel.

      We ORDER the trial court to transmit a record of the proceedings, which

shall include written findings and recommendations, to this Court within

TWENTY DAYS of the date of this order.

      We DIRECT the Clerk to send copies of this order to the Honorable Ernest

White, Presiding Judge, 194th Judicial District Court; to Valencia Bush; and to the

Dallas County District Attorney’s Office, Appellate Division.

      This appeal is ABATED to allow the trial court to comply with the above

order. The appeal shall be reinstated twenty days from the date of this order or

when the Court finds it appropriate to do so.

                                                /s/   ROBERT D. BURNS, III
                                                      CHIEF JUSTICE